case: 1:19-cr-0002ig1~ly|3§|@FA?;-?E§qg|gs/R¢G$ U@Rpf 1 PAGE|D #: 365
SOUTHERN D|STRICT OF OH|O
WESTERN D|V|SION

UNITED STATES OF AMERlCA,

 

Plaintiff,
Casc No. 1:l9cr24
v. (Litkovitz, MJ.)
JOHN NELSON,
Defendant.

 

ORDER APPO|NT|NG COUNSEL

 

The Defendant has filed With this Court a financial affidavit Which shows his/her
inability to retain counsel.

Therefore, the Federal Public Defender, 250 E. Fifth Street, Suite 350, Chiquita
Center, Cincinnati, Ohio 45202, 513-929-4834, is hereby appointed to represent the
Defendant in this matter, or is directed to appoint counsel from the Court’s Criminal
Justice Act Panel (CJA). The defendant may be required to contribute to the cost of
representation depending on circumstances to be determined at a later date.

|T |S SO ORDERED.

Date ,§;£Q [22 WM /M

AwH-MamhiBizmg Karen l_. l_itkovitz
United States l\/lagistrate \.ludge<g

cc:USAO/' USPTS / USPO / USMS(Fax 684-6397) / CNSL /

